DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jang et al. (US 10,973,056 B2; hereafter Jang).

With respect to claim 1, Jang further discloses a carrier switching method (Title; Abstract), wherein the method comprises:
1d-15, 1d-20, 1d-25 in FIG. 1D), by a terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ), a first carrier and a second carrier, wherein the first carrier and the second carrier occupy different frequencies (3.5 GHz and 1.8 GHz in FIG. 1B);
determining(1d-15, 1d-20, 1d-25 in FIG. 1D), by the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ), that a working state on the first carrier is a first working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency), and that a working state on the second carrier is a second working state, wherein the first working state is that the terminal device is capable of sending a first signal (1d-15, 1d-20, 1d-25 in FIG. 1D), the second working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency) is that the terminal device is incapable of sending the first signal (1d-15, 1d-20, 1d-25 in FIG. 1D), the first signal comprising at least one of an uplink data signal and an uplink control signal;
receiving, by the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ), first indication information (1d-15, 1d-20, 1d-25 in FIG. 1D) from a network device; and
determining (1d-15, 1d-20, 1d-25 in FIG. 1D), by the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ), based on the first indication information, that the working state on the first carrier is the second working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency), and that the working state on the second carrier is the first working state (1d-15, 1d-20, 1d-25 in FIG. 1D).

With respect to claim 2, Jang further discloses wherein determining, by the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ), that a working state on the first carrier is a first working state, and that a working state on the second carrier is a second working state comprises:
receiving, by the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ), second indication information (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency) from the network device; and
determining, by the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ), based on the second indication information, that the working state on the first carrier is the first working state, and that the working state on the second carrier is the second working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency).

With respect to claim 3, Jang further discloses wherein the second indication information is carried in scheduling information of a random access response (RAR), or the second indication information is carried in uplink scheduling information of an RAR (col. 9, lines 34-41).

With respect to claim 4, Jang further discloses wherein after determining, by the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ), the first carrier and the second carrier, the method further comprises:
sending, by the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ), a random access preamble sequence (col. 9, lines 20-40, see the random access and preamble transmitted) to the network device on the first carrier.

With respect to claim 5, Jang further discloses wherein the first working state is that the
terminal device is capable of sending the first signal and a second signal, the second working state is that the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) is capable of sending the second signal but is incapable of sending the first signal, and the second signal comprises at least one of a random access preamble sequence (col. 9, lines 20-40, see the random access and preamble transmitted) and a sounding reference signal.

With respect to claim 6, Jang further discloses wherein
the first indication information comprises an index of the first carrier and an index of the second carrier (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency); or
the first indication information comprises an index of the second carrier; or the first indication information comprises an index of the first carrier, the second working state corresponding to the first carrier, an index of the second carrier, and the first working state col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency).

With respect to claim 7, Jang further discloses wherein the first indication information is carried in a medium access control element (MAC CE) (col. 8, lines 50-67).

With respect to claim 8, Jang discloses a carrier switching apparatus (gNB in FIG. 1D; gNB in FIG. 1F; gNB in FIG. 1B), wherein the apparatus comprises a processing unit and a transceiver unit (1I-10, 1I-52 in FIG. 1I);
the processing unit (1I-10, 1I-52 in FIG. 1I) is configured to:
determine (1d-15, 1d-20, 1d-25 in FIG. 1D) a first carrier and a second carrier, wherein the first carrier and the second carrier occupy different frequencies (3.5 GHz and 1.8 GHz in FIG. 1B); and
determine (1d-15, 1d-20, 1d-25 in FIG. 1D) that a working state on the first carrier is a first working state, and that a working state on the second carrier is a second working state, wherein the first working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency) is that the apparatus is capable of sending a first signal, the second working state is that the apparatus is incapable of sending the first signal, and the first signal comprises at least one of an uplink data signal and an uplink control signal (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency);
1d-15, 1d-20, 1d-25 in FIG. 1D) from a network device by using the transceiver unit; and
determine (1d-15, 1d-20, 1d-25 in FIG. 1D), based on the first indication information, that the working state on the first carrier is the second working state, and that the working state on the second carrier is the first working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency).

With respect to claim 9, Jang further discloses wherein the processing unit is configured to:
receive second indication information (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency) from the network device by using the transceiver unit (1I-10, 1I-52 in FIG. 1I); and
determine, based on the second indication information, that the working state on
the first carrier is the first working state, and that the working state on the second carrier is the second working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency).

With respect to claim 10, Jang further discloses wherein the second indication information is carried in scheduling information of a random access response (RAR), or the second indication information is carried in uplink scheduling information of an RAR (col. 9, lines 34-41).

With respect to claim 11, Jang further discloses wherein
the processing unit is further configured to send a random access preamble sequence (col. 9, lines 20-40, see the random access and preamble transmitted) to the network device on the first carrier by using the transceiver unit (1I-10, 1I-52 in FIG. 1I).

With respect to claim 12, Jang further discloses wherein the first working state is that the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) is capable of sending the first signal and a second signal, the second working state is that the terminal device is capable of sending the second signal but is incapable of sending the first signal (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency), and the second signal comprises at least one of a random access preamble sequence (col. 9, lines 20-40, see the random access and preamble transmitted) and a sounding reference signal.

With respect to claim 13, Jang further discloses wherein
the first indication information comprises an index of the first carrier and an index of the second carrier (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency); or
the first indication information comprises an index of the second carrier; or the first indication information comprises an index of the first carrier, the second working state corresponding to the first carrier, an index of the second carrier, and the first working state col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency).

With respect to claim 14, Jang further discloses wherein the first indication information is carried in a medium access control element (MAC CE) (col. 8, lines 50-67).


With respect to claim 15, Jang discloses an information sending apparatus (FIG. 1H), wherein the apparatus comprises a processing unit and a transceiver unit (1H-10, 1H-42 in FIG. 1H);
the processing unit (1H-10, 1H-42 in FIG. 1H) is configured to:
determine (1d-15, 1d-20, 1d-25 in FIG. 1D) a first carrier and a second carrier, wherein the first carrier and the second carrier are of different frequencies (3.5 GHz and 1.8 GHz in FIG. 1B);
determine (1d-15, 1d-20, 1d-25 in FIG. 1D) that a working state of a terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) on the first carrier is a first working state, and that a working state of the terminal device on the second carrier is a second working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency), wherein the first working state is that the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) is capable of sending a first signal, the second working state is
col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency), and the first signal comprises at least one of an uplink data signal and an uplink control signal (1d-15, 1d-20, 1d-25 in FIG. 1D); and 
determine (1d-15, 1d-20, 1d-25 in FIG. 1D) to adjust the working state of the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) on the first carrier from the first working state to the second working state, and determine to adjust the working state of the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) on the second carrier from the second working state to the first working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency); and
send first indication information (1d-15, 1d-20, 1d-25 in FIG. 1D) to the terminal device by using the transceiver unit, wherein the first indication information is configured to indicate that the working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency) of the terminal device on the first carrier is the second working state (1d-15, 1d-20, 1d-25 in FIG. 1D), and that the working state of the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) on the second carrier is the first working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency).

With respect to claim 16, Jang further discloses wherein
NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) by using the transceiver unit, wherein the second indication information is used to indicate that the working state of the terminal device on the first carrier is the first working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency), and that the working state of the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) on the second carrier is the second working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency).

With respect to claim 17, Jang further discloses wherein the processing unit is configured to:
receive a random access preamble sequence (col. 9, lines 20-40, see the random access and preamble transmitted) from the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) on the first carrier by using the transceiver unit; and
determine, based on the random access preamble sequence (col. 9, lines 20-40, see the random access and preamble transmitted), that the working state of the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) on the first carrier is the first working state, and that the working state of the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) on the second carrier is the second working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency).

With respect to claim 18, Jang further discloses wherein
the processing unit (1H-10, 1H-42 in FIG. 1H) is configured to: after it is determined that power (col. 7, lines 20-40, see maximum power) of receiving a third signal of the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) on the first carrier is less than a preset threshold (col. 7, lines 20-40, see maximum power), determine to adjust the working state of the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) on the first carrier from the first working state to the second working state, and determine to adjust the working state of the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) on the second carrier from the second working state to the first working state (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency).

With respect to claim 19, Jang further discloses wherein the first working state is that the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) is capable of sending the first signal and a second signal, the second working state is that the terminal device (NR UE in FIG. 1A; UE 1, UE 2 of FIG. 1B; UE of  FIG. 1D; UE of FIG. 1F ) is capable of sending the second signal but is
incapable of sending the first signal, and the second signal comprises at least one of a random access preamble sequence (col. 9, lines 20-40, see the random access and preamble transmitted) and a sounding reference signal.

With respect to claim 20, Jang further discloses wherein
the first indication information comprises an index of the first carrier and an index of the second carrier (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency); or
the first indication information comprises an index of the second carrier; or the first indication information comprises an index of the first carrier, the second working state corresponding to the first carrier, an index of the second carrier, and the first working state corresponding to the second carrier (col. 9, lines 4-25, see standby or INACTIVE; col. 8, lines 5-30, see the congestion for each NG frequency and supplement frequency).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081.  The examiner can normally be reached on Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        July 1, 2021